Citation Nr: 1534127	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  13-30 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Whether a valid motion for revision or reversal on the basis of clear and unmistakable error (CUE, under 38 C.F.R. § 3.105(a)) in the March 14, 2003 rating decision of the RO in Portland, Oregon, assigning an effective date for the grant of service connection for posttraumatic stress disorder (PTSD) with panic disorder has been raised and, if so, whether revision or reversal is warranted on the grounds of CUE.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1946 to April 1948, and from November 1949 to November 1960.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the RO in Salt Lake City, Utah, which purported to adjudicate yet another request (in June 2013) for revision based on CUE, this time alleged to be in the March 2003 rating decision assignment of effective date for service connection for PTSD (ostensibly as modified by the subsequent decision review officer (DRO) CUE decision in September 2006 granting an earlier effective date to December 15, 1993 based on CUE in the March 2003 rating decision).  The November 2013 rating decision purported to find that no further revision (than December 15, 1993, as found by the September 2006 DRO decision) was warranted in the effective date assigned for PTSD with panic disorder, without agoraphobia, and obsessive compulsive features.  In ruling on the Veteran's June 2013 motion for revision of the RO decision dated March 14, 2003 based upon CUE, the RO erroneously concluded that the Board had vacated its previous decisions dated October 1, 2008 and November 21, 2011, both denying an effective date earlier than December 15, 1993 for the service-connected PTSD.

This case was first before the Board in August 2014, where the Board remanded the issue on appeal for the issuance of a statement of the case (SOC).  The record reflects that the appropriate SOC was issued to the Veteran in March 2015.  The Board notes that, in addition to deciding the CUE question, the remand directives stated that the agency of original jurisdiction (AOJ) should consider whether the CUE motion was without legal merit due to the March 2003 and September 2006 RO decisions being subsumed by subsequent Board decisions and/or whether the CUE motion was barred by res judicata.  It is unclear whether the AOJ addressed subsumption and/or res judicata in the SOC; however, even if the AOJ did not consider these legal questions, there is no prejudice to the Veteran as any legally correct consideration would necessarily have led to a dismissal of the CUE motion by the RO for lack of justiciable claim.  As such, an additional remand to comply with the March 2013 remand directives is not required.  Stegall v. West, 11 Vet. App. 268 (1998). 

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The March 14, 2003 and September 20, 2006 RO rating decisions concerning the effective date for service connection for PTSD with panic disorder were subsumed by the Board's October 1, 2008 decision denying an earlier effective date than December 15, 1993 for PTSD with panic disorder.

2.   In a June 26, 2015 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) affirmed the August 13, 2014 Board decision finding that there was no CUE in the October 1, 2008 Board decision to deny an effective date earlier than December 15, 1993 for service connection for PTSD; the August 2014 Board decision upheld by the Court addressed the question of failure to properly apply 38 C.F.R. § 3.156(c).  

3.  There remains no claim and no question of law or fact to be decided on the question of CUE in the initial rating assigned for the service-connected PTSD with panic disorder due to a failure to apply 38 C.F.R. § 3.156(c). 


CONCLUSIONS OF LAW

1.  The final August 13, 2014 Board decision, which addressed the question of CUE in the initial rating assigned for the service-connected PTSD with panic disorder due to a failure to apply 38 C.F.R. § 3.156(c), is res judicata to the question of CUE due to a failure to apply 38 C.F.R. § 3.156(c).  38 U.S.C.A. § 7104 (West 2014); 
38 C.F.R. § 20.1100 (2014).  

2.  The assertion of CUE regarding the effective date assigned in the March 14, 2003 rating decision of the RO in Portland, Oregon, for PTSD with panic disorder on the basis of a failure to apply 38 C.F.R. § 3.156(c) is not a legally valid claim, and is void ab initio.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  VA's duties to notify and assist claimants under the VCAA do not apply to claims alleging CUE.  Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  Moreover, resolution of the appeal is wholly dependent on interpretation of the applicable laws and regulations pertaining to prior final decisions and res judicata effect of the prior decisions.  Because the appeal must be denied because of a lack of legal entitlement, further discussion of VA's notice and assistance obligations is moot.  See Sabonis v. Principi, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004.  For these reasons, no further discussion of VCAA duties to notify or assist will take place regarding the question on appeal.

Procedural History

A March 1977 rating decision denied service connection for a fast heart beat (paroxysmal atrial tachycardia).  At the time of this decision, service connection for any psychiatric disorder had not been claimed.  The March 1977 rating decision was subsumed by a December 1977 Board decision.  38 C.F.R. § 20.1104.  The finality of the December 1977 Board decision has not been challenged, including by way of Board CUE motion (under 38 U.S.C.A. § 7111 (West 2002)); therefore, the December 1977 Board decision remains final, including in its determination that the issue on appeal was service connection for a fast heart beat (paroxysmal atrial tachycardia) rather than for any psychiatric disorder.  38 C.F.R. § 20.1100 (2014).

In December 1987, the Veteran filed a claim for service connection for anxiety neurosis, which was denied by the RO in Portland, Oregon, in a rating decision dated April 1988.  In April 1988, the Veteran entered a notice of disagreement (NOD) with the April 1988 decision.  Following a SOC, the Veteran perfected an appeal to the Board.  In a January 1989 Board decision, the Board denied service connection for a psychiatric disability (which had been restyled to include all potential psychiatric disabilities in addition to anxiety).  The legislation to establish the Court (then called the Court of Veterans Appeals) was signed on November 18, 1988; however, jurisdiction to appeal a Board decision to the Court was limited to notices of disagreement that had been filed on or after November 18, 1988.  Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  Because the Veteran's NOD was filed in April 1988, the decision could not be appealed to the Court; therefore, the January 1989 Board decision was final as of the date it was issued.  38 C.F.R. § 20.1100.

The April 1988 rating decision to deny service connection for anxiety neurosis/reaction was subsumed in the final January 1989 Board decision.  
38 C.F.R. § 20.1104.  See Hazan v. Gober, 10 Vet. App. 511 (1997) (where RO decision was appealed and subsumed in the Board's final decision, an effective date cannot be assigned prior to the date of the Board decision); Smith v. Brown, 
35 F. 3d 1516 (Fed. Cir. 1994); Mykles v. Brown, 7 Vet. App. 372 (1995); Olson v. Brown, 5 Vet. App. 430 (1993) (when a determination of the AOJ is affirmed by the Board, the determination is subsumed by the final appellate decision); see also VAOPGCPREC 14-95.  Only the Board decision which subsumes the RO decision may be reviewed for CUE (and only by the Board).  VAOPGCPREC 14-95.

On December 15, 1993, the RO received a letter from the Veteran indicating that he intended to file a PTSD service connection claim.  This was the first claim for service connection for a psychiatric disorder following the final January 1989 Board decision.  More specifically, this was the very first assertion of, and claim for, service connection for PTSD, which is a distinct psychiatric disorder with specific regulatory requirement of a verified in-service stressor that differs from a claim for service connection for other psychiatric disorders.  See 38 C.F.R. § 3.304(f) (1988); see also 38 C.F.R. § 4.125 (providing psychiatric diagnoses are to be diagnosed according to the DSM, which has specific criteria for diagnosing PTSD).  A VA Form 21-4138, Statement in Support of Claim, was subsequently received by the Department of Veterans Affairs (VA) on March 15, 1994, which stated that the Veteran wished "to reopen my claim for service connection to include PTSD."  The RO treated this as a new claim, and in an October 1994 rating decision the RO denied (on the merits) service connection for PTSD.  In November 1994, the Veteran filed a NOD to the decision, a SOC was issued in February 1995, and the Veteran perfected an appeal via VA Form 9, Appeal to Board of Veterans' Appeals, in February 1995.  Subsequent to the appeal being perfected, supplemental statements of the case (SSOC) were issued in March 1997, April 1997, March 1999, September 2000, and July 2002.

Based upon statements and evidence submitted by the Veteran during the pendency of the appeal for service connection for PTSD, the Portland, Oregon, RO developed and, in a March 1999 rating decision, subsequently denied reopening of service connection for anxiety.  In April 1999, the Veteran filed a VA Form 9 which effectively acted, in part, as a NOD to the March 1999 anxiety disorder reopening denial.  A SOC to the issue of reopening service connection for an anxiety disorder was issued in September 2000, along with a letter informing the Veteran that he must submit a VA Form 9 if he wished to continue his appeal on the issue of reopening service connection for an anxiety disorder.  No substantive appeal was received prior to the claims file being forwarded to the Board in July 2002; therefore, the March 1999 rating decision denying reopening of service connection for anxiety disorder became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2014).

During the pendency of the appeal for service connection for PTSD (that arose from a December 15, 1993 letter that was later recognized as the claim for service connection for PTSD), the RO requested that the National Personnel Records Center (NPRC) provide pages from the Veteran's service personnel file showing unit(s) of assignment, dates of assignment, participation in combat operations, wounds in action, awards and decorations, and official travel outside the United States.  These documents were specifically requested as they might have contained evidence confirming the Veteran's alleged in-service PTSD stressors.  Service personnel records were subsequently received and incorporated into the record.  While the service personnel records did not indicate that the Veteran engaged in combat with the enemy, in a March 2003 Board decision, the Board found that the records supported the Veteran's claimed stressor and granted service connection for PTSD.  The March 2003 Board decision was not appealed to the Court (because the benefit was granted).  In a subsequent rating decision in March 2003 implementing the Board's decision to grant service connection for PTSD by assigning the initial rating and effective date, the RO in Portland, Oregon, assigned a 70 percent initial disability rating for PTSD with an effective date for service connection for PTSD of March 15, 1994.  Neither the Board nor the RO decisions were appealed and, as such, became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 20.302, 20.1100, 20.1103 (2014).

In June 2005, just over two years after the March 2003 Board decision granting service connection for PTSD and the RO decision assigning a rating and effective date for service connection for PTSD, the Veteran attempted to file a freestanding claim for an effective date earlier than March 15, 1994 for the service-connected PTSD.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (holding that a freestanding claim for an earlier effective date is a nullity, and the only basis for challenging the effective of a now final decision date is CUE).  Notably, the Veteran did not claim CUE in the March 2003 rating decision assigning effective date for service connection for PTSD (he only alleged misdiagnosis, which pertains to medical error, so does not allege RO adjudicative error); had he done so, he would have invoked an exception to Rudd's declaration that an attempted freestanding earlier effective date claim is a legal nullity.  The RO mistook the June 2005 writing as a valid claim for earlier effective date for service connection for PTSD, rather than treating the June 2005 writing as an invalid attempt at a freestanding earlier effective date claim per Rudd.  Accordingly, in a rating decision dated September 2005, the RO in Boise, Idaho, purported to deny an earlier effective date for service connection for PTSD.

While the Veteran subsequently filed a NOD to the denial, and a SOC was issued in December 2005, he subsequently withdrew the appeal on the issue of earlier effective date.  On a VA Form 9, Appeal to Board of Veteran's Appeals, dated December 2005, the Veteran stated that he "wished to withdraw [his] request for hearing," and that he would "file a request for claim of another medical condition shortly."  A January 2006 VA Report of Contact indicated that VA called the Veteran to clarify the December 2005 VA Form 9 statements.  The Veteran indicated that he was withdrawing his appeal for an earlier effective date for the service-connected PTSD, and that he was submitting a new claim for service connection for disabilities unrelated to the matter at hand.  A copy of the Report of Contact was provided to the Veteran's representative at the time.  The withdrawal of this appeal (specifically, withdrawal of the notice of disagreement and, had the Form 9 served as a substantive appeal, withdrawal of the substantive appeal) rendered the September 2005 rating decision denial of earlier effective date for service connection for PTSD a final decision.  38 C.F.R. § 20.204 (2014) (stating that the effect of withdrawal of an appeal is to withdraw both the NOD and, if there is one, the substantive appeal).

A September 2006 VA Report of Contact conveyed that in September 2006 the RO met with the Veteran to review his file and establish a chronology of his claims history.  Upon review, it was discovered that a potential mistake had been made in determining the effective date of the service-connected PTSD.  Specifically, while an effective date of March 15, 1994 had been established, a handwritten note dated December 8, 1993 and received by VA December 15, 1993 was located within the files.  The note indicated that the Veteran intended to file a claim for service connection for PTSD.  The VA file examiner put in a request to have a DRO review the claims files for a possible earlier effective date for the service-connected PTSD, requesting review of whether a "mistake" in the assignment of effective date had occurred.  The file examiner's memo was, implicitly but necessarily, a referral under 38 C.F.R. § 3.105(a) authority for the DRO to adjudicate the question of whether there was CUE in the March 2003 final rating decision assignment of effective date for service connection for PTSD.  CUE is the only basis provided for VA, sua sponte, to review and revise a final rating decision where, as here, there is no specific claim or request for CUE (contrast other review under 38 C.F.R. § 3.105 based only on difference of opinion that requires referral of the question to higher authority or specific notice of disagreement to invoke DRO review).

Upon "special review" for CUE by the DRO, by authority at 38 C.F.R. § 3.105(a) to revise a decision based on CUE, in a September 2006 rating decision, the DRO found that the December 8, 1993 letter (received at VA on December 15, 1993) constituted an informal, if not a formal, claim for service connection for PTSD.  As such, the DRO went on to find that it had been CUE in the March 2003 rating decision to set the effective date for service connection for PTSD as of March 15, 1994 because there was a statement from the Veteran received on December 15, 1993 that indicated an intent to file a claim for service connection for PTSD.  The DRO decision revised the effective date for service connection for PTSD to December 15, 1993, thus revising the March 2003 rating decision's assignment of effective date (from March 15, 1994 to December 15, 1993).  The rest of the March 2003 rating decision was not disturbed.

Such later finding (in September 2006) of CUE in an earlier, final rating decision  modifies the finality of the previous assignment of an effective date in the "final" (March 2003) decision, just as CUE is an exception to finality of any element of any decision; it is the nature of CUE to revise the previously "final" decision.  See 
38 C.F.R. § 3.105(a) (addressing previous determinations as "final and binding" until revised by finding of CUE).  Such later finding (in September 2006) of CUE in an earlier, final rating decision (March 2003) also modifies the finality of any subsequent "final" decision addressing the effective date question (September 2005).  For this reason, without explicitly addressing the question, the effect of the September 2006 DRO CUE revision in the March 2003 rating decision assignment of effective date also revised the September 2005 rating decision (denial of earlier effective date) to the same extent.  The very nature of a finding of CUE is that it also revises all subsequent rating decisions that are inconsistent with the revision, even without an explicit finding that it is doing so, and without separate adjudications to make such finding of CUE and revision in each subsequent rating decision that is being revised.

Believing that the effective date should have been revised to a date even earlier (than December 15, 1993), the Veteran filed an October 2006 NOD to the December 15, 1993 effective date assigned by the DRO in the September 2006 CUE rating decision.  A SOC was issued in December 2006, and the Veteran subsequently perfected an appeal via VA Form 9.

During the pendency of the appeal of the September 2006 rating decision assignment of the revised PTSD effective date to December 15, 1993, in April 2008, the Veteran attempted to file a motion (Board original jurisdiction CUE under 38 U.S.C.A. § 7111 (2014)) to revise the final January 1989 Board decision denying service connection for a psychiatric disability.  In an October 2008 decision, the Board dismissed the attempted 38 U.S.C.A. § 7111 CUE motion without prejudice on the grounds that the Veteran had failed to clearly and specifically set forth any alleged errors of fact or law in the January 1989 Board decision, the legal or factual basis for such allegations, or why the result would have been manifestly different but for any error (of which there was none even alleged).

In a separate October 2008 Board decision, the Board denied an effective date earlier than December 15, 1993 for the grant of service connection for PTSD.  By way of history, the October 2008 Board decision discussed the March 2003 Board decision granting service connection for PTSD, the subsequent assignment by the RO of a 70 percent disability rating with an effective date of March 15, 1994, the September 2005 attempted freestanding request for an earlier effective date for the service-connected PTSD, and the subsequent September 2006 RO CUE decision revising the March 2003 rating decision and assigning an earlier effective date of December 15, 1993.

In the October 2008 decision, the Board stated that the Veteran perfected an appeal to the September 2005 RO denial of a freestanding earlier effective date claim.  As discussed above, the Veteran did not perfect the appeal to the effective date issue, but rather withdrew the issue after the issuance of the SOC.  Had the Board decided the October 2008 decision solely based upon the September 2005 attempted freestanding earlier effective date claim, the claim should have been dismissed under Rudd, due to no adjudicable claim or other allegation of fact or law upon which relief may have been granted.  Specifically, the Court in Rudd held that, if a claimant desires an effective date earlier than that assigned in a RO decision, the claimant must perfect a timely appeal as to that decision; otherwise, the decision becomes final and the only basis for challenging the effective date is CUE.  Under Rudd, a freestanding claim for an earlier effective date is a nullity.  Rudd, 20 Vet. App. 296.

The Board's erroneous assumption, in the October 2008 Board decision, that the Veteran had perfected an appeal from the September 2005 RO decision, was to the Veteran's procedural advantage, as it allowed for adjudication of the earlier effective date issue in the October 2008 Board decision, even though the issue (both NOD and substantive appeal) had been withdrawn.  While the Board effectively waived the substantive appeal requirement in the Veteran's favor (see Percy v. Shinseki, 23 Vet. App. 37, 45 (2009)), it was not permitted to waive the jurisdictional-conferring NOD requirement.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Notwithstanding the Board's misunderstanding in the October 2008 decision as to how it acquired jurisdiction over the earlier effective date for PTSD issue, it had acquired jurisdiction over the effective date for PTSD issue from the September 2006 sua sponte DRO CUE decision.  As indicated, the Veteran filed an October 2006 NOD to the December 15, 1993 effective date assigned by the DRO in the September 2006 CUE rating decision; a SOC was issued; and a timely appeal (via VA Form 9) had been filed.  The October 2006 NOD (albeit in response to a CUE finding revising the effective date, rather than an effective date question that was appealed) conferred jurisdiction on the Board to adjudicate the question of whether an effective date earlier than December 15, 1993 should have been granted.  The October 2008 Board decision noted that the Veteran perfected an appeal to the RO's September 2006 rating decision (which found CUE in the March 2003 rating decision and assigned an earlier effective date of March 15, 1993 for the service-connected PTSD).  As such, by adjudicating the question of whether the September 2006 DRO decision had assigned a proper effective date for PTSD, the Board was able in October 2008 to adjudicate the question of whether an effective date earlier than December 15, 1993 was warranted, without running afoul of Rudd (or the final September 2005 rating decision).  The Veteran subsequently filed a motion to reconsider the October 2008 decision, which was denied by the Board in December 2009, and did not appeal the October 2008 Board decision to the Court; consequently, the October 2008 Board decision was final as of the date it was issued.  38 C.F.R. § 20.1100.

In January 2010, the RO received a letter from the Veteran requesting an earlier effective date for service connection for PTSD.  Once again, the RO mistakenly interpreted the statement of request as a recognizable earlier effective date claim for the service-connected PTSD, when in fact the request was not a claim at all, but yet another attempted freestanding claim for an earlier effective date in violation of Rudd.  This time the request for earlier effective date came subsequent to a final Board decision (in October 2008).  For this reason also, the request for earlier effective date should not have been entertained as a "claim" for earlier effective date, as the mere adjudication of the "effective date" question that had already been decided by the Board was in violation of the finality of the October 2008 Board decision, which had already and finally decided the proper effective date for PTSD.  See Smith v. Brown, 35 F.3d 1516, 1526 (Fed. Cir. 1994) (recognizing VA's administrative (AOJ)-judicial (BVA, appellate) review scheme, and declining to interpret a regulation in such a way that would, counter to that scheme, "oddly, permit an inferior [adjudicatory tribunal] to collaterally review the actions of a superior" appellate tribunal).  The January 2010 letter request for earlier effective date was purportedly denied by the RO in Salt Lake City, Utah, in May 2010; the Veteran entered what purported to be a NOD; the RO issued a SOC; and the Veteran entered what appeared to be a substantive appeal to the Board.

Likewise, by uncritically accepting the May 2010 rating decision as presenting an issue for appeal, the Board also failed to recognize the jurisdictionally flawed May 2010 adjudication (per Rudd), and itself ignored the final October 2008 Board decision that had already finally decided the very same issue of earlier effective date for PTSD.  The Board in November 2011 did not question whether it had jurisdiction over the issue represented as earlier effective date for service connection for PTSD (that is, did not find whether there was a valid jurisdiction-conferring NOD), and even held a hearing in the matter.  In a Board decision dated in November 2011, the Board issued a decision purporting to deny an earlier effective date (than December 15, 1993) for service connection for PTSD.  Unlike the October 2008 Board decision, which could legitimately address the effective date question due to its separate jurisdictional authority obtained by appeal of the September 2006 DRO CUE decision (revising effective date), the question purportedly before the Board in November 2011 was truly an attempted freestanding claim for an earlier effective date; therefore, there was no valid "claim" before the Board at that time, only the legal nullity of an attempted freestanding earlier effective date claim.  As there was no "claim," neither was there a valid jurisdiction-conferring NOD to give the Board authority to address the question of effective date in November 2011.  As such, the November 2011 Board decision should have been one of dismissal under Rudd for no adjudicable claim or other allegation of fact or law upon which relief may have been granted.

The November 2011 Board decision also noted that a purported motion for revision of the March 1977 rating decision denying service connection for a fast heart beat (paroxysmal atrial tachycardia) was not previously adjudicated, and the Board purported to refer the issue to the RO.  As reflected in the evidence of record, the Veteran has advanced on multiple occasions that his service-connected PTSD had been misdiagnosed as paroxysmal atrial tachycardia.  The Board in November 2011 did not itself explain why such CUE motion in a March 1977 rating decision would not violate Board finality of a December 1977 Board decision into which the March 1977 rating decision was subsumed.  See 38 C.F.R. § 20.1104; Hazan, 
10 Vet. App. 511; Smith, 35 F. 3d 1516; Mykles, 7 Vet. App. 372; Olson, 5 Vet. App. 430; VAOPGCPREC 14-95.  The proper place to have brought such CUE assertion was by raising a Board CUE original jurisdiction motion (under 
38 U.S.C.A. § 7111) regarding the final December 1977 Board decision, as surely the Board decision would have committed the same alleged CUE alleged to have tainted the March 1977 rating decision, the March 1977 rating decision had been subsumed by the Board decision, and a CUE assertion in the March 1977 rating decision (rather than the Board decision) is inconsistent with VA's appellate scheme.  See Smith, 35 F.3d at 1526 (recognizing VA's administrative (AOJ)-judicial (BVA, appellate) review scheme, which prohibits an inferior adjudicatory tribunal from collaterally reviewing the actions of a superior appellate tribunal).  No motion for revision (under 38 U.S.C.A. § 7111) has been filed as to the December 1977 Board decision which stemmed from the November 1976 and March 1977 RO denials.

Notwithstanding that the December 1977 final Board decision subsumed the November 1976 and March 1977 rating decisions, in a rating decision dated December 2011, the Salt Lake City, Utah, RO purported to adjudicate the CUE issue that had been referred by the Board, i.e., whether rating decisions dated June 1976 (actually November 1976) and March 1977 were CUE for not establishing service connection for PTSD.  No NOD was filed during the appeal period following the December 2011 RO decision; therefore, even were the December 2011 CUE adjudication permitted by law, the December 2011 rating decision finding of no CUE in the November 1976 and March 1977 rating decisions would itself have become a final decision.  38 C.F.R. §§ 20.302, 20.1103.  As indicated, no motion for revision has been filed as to the December 1977 Board decision which subsumed the November 1976 and March 1977 RO denials.  For these reasons, no referral should have been made by the Board in November 2011, and there are no issues related to the Veteran's June 1976 claim before the Board at this time.

The Board notes that it did not err in the November 2011 decision insofar as it did not issue a decision as to whether there was CUE in the December 1977 Board decision.  As noted above, the Veteran has never filed a (38 U.S.C.A. § 7111) motion for revision of the December 1977 Board decision.  Further, no such revision motion regarding the December 1977 Board decision can be inferred because a motion to review a prior final Board decision on the basis of CUE must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  38 C.F.R. § 20.1404(b).  While the Board could have instituted such a review sua sponte, it was under no obligation to do so.  See 38 C.F.R. § 20.1400 (the Board may on its own motion review to determine whether CUE exists in a final Board decision).

In June 2012, the Veteran filed a new motion to revise the October 2008 Board decision denying an effective date earlier than December 15, 1993 on the grounds of CUE (Board original jurisdiction under 38 U.S.C.A. § 7111).  The motion advanced that the Board in its October 2008 decision denying an earlier effective date for PTSD erred in failing to apply the provisions of 38 C.F.R. § 3.156(c) due to the addition of new service records to the file after the January 1989 Board decision denying service connection for a psychiatric disability.  

In April 2013, the Board, sua sponte, purported to vacate the October 2008 Board decision on the issue of an effective date prior to December 15, 1993 for the award of service connection for PTSD.  In the now vacated April 2013 Board dismissal decision, the Board found that the October 2008 decision should have dismissed the earlier effective date for PTSD issue on appeal at that time in accordance with Rudd (as a legally invalid attempted freestanding earlier effective date claim).  Further, in May 2013, the Board ruled upon the Veteran's June 2012 motion to revise the October 2008 Board decision denial of an earlier effective date for PTSD.  As the October 2008 Board decision appeared to have been vacated by the April 2013 Board decision, the Board in May 2013 found that there was no final decision (October 2008 Board decision) to rule upon, and that it, therefore, lacked jurisdiction to adjudicate the June 2012 motion to revise the October 2008 Board decision under 38 U.S.C.A. § 7111.  As such, the May 2013 Board decision purported to dismiss the June 2012 motion to revise.

The Veteran appealed to the Court the April 2013 (vacate of October 2008 Board decision) and May 2013 (dismissal of CUE motion in an October 2008 Board decision) Board decisions.  In a March 2014 Order, the Court granted a Joint Motion for Partial Remand (JMR), which vacated and remanded the April 2013 and May 2013 Board decisions for action consistent with the terms of the JMR.  In the JMR, the parties agreed that the Board erred in failing to provide an adequate statement of its reasons and bases for its April 2013 determination that the Veteran's claim arose from a free standing earlier effective date claim in violation of the Court's decision in Rudd.  Specifically, the parties agreed that the Board erred in April 2013 by not addressing the fact that the September 2006 rating decision had stemmed from a RO "special determination" and was based upon a finding of CUE.  As such, the JMR additionally agreed that the May 2013 Board decision (to dismiss the CUE motion regarding the October 2008 Board decision) also needed to be vacated and remanded because the decision was inextricably intertwined with the April 2013 Board decision (to vacate the October 2008 Board decision).

After the case was returned to the Board, in an August 2014 decision, the Board found that it was the intended effect of the parties in the JMR to "reset" the playing field by reviving the October 2008 Board decision so that the Board could render a decision on the Veteran's June 2012 revision motion.  After considering all the evidence of record, the Board found that the criteria for revision or reversal of the Board's October 1, 2008 decision denying an effective date earlier than December 15, 1993 for the grant of service connection for PTSD with panic disorder on the grounds of CUE had not been met.  

The Veteran appealed the August 2014 Board decision to the Court.  In a June 26, 2015 memorandum decision, the Court affirmed the Board's August 2014 decision that there was no CUE in the October 1, 2008 Board decision to deny an effective date earlier than December 15, 1993, alleged to have been due to a failure to properly apply 38 C.F.R. § 3.156(c). 

Subsumption of RO Decision(s)

In Smith, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that 38 C.F.R. § 3.105(a), the regulation concerning revision of a RO rating decision on the basis of CUE, applies only to RO decisions, and not to Board decisions.  In so holding, the Federal Circuit noted that to hold otherwise would permit an inferior tribunal, e.g., a regional office, to collaterally review the actions of a superior or appellate one, i.e., the Board.  Smith, 35 F.3d at 1526.  Subsequently, in Duran v. Brown, 7 Vet. App. 216, 224 (1994), the Court held that a RO decision "appealed to and affirmed by the Board" was thus "subsumed by the Board's decision," and could not be attacked on CUE grounds.  See 38 C.F.R. § 20.1104; Hazan, 10 Vet. App. 511; Mykles, 7 Vet. App. 372; Olson, 5 Vet. App. 430; see also VAOPGCPREC 14-95.

After a review of the law and the evidence of record, the Board finds that the March 14, 2003 and September 20, 2006 RO rating decisions concerning the effective date for the service-connected PTSD were subsumed by the Board's October 1, 2008 decision denying an earlier effective date for PTSD with panic disorder.  The question of CUE in the March 2003 RO rating decision assigning an initial effective date for the service-connected PTSD was previously adjudicated by the RO in a DRO decision dated September 2006.  Specifically, in the September 2006 rating decision, the DRO found CUE in the March 2003 rating decision assignment of an effective date of March 15, 1994 because the evidence of record reflected that an informal claim for PTSD had been filed on December 15, 1993.  The very question decided by the September 2006 DRO decision was earlier effective date for PTSD based on CUE in the March 2003 rating decision assignment of effective date.  The current attempted motion is for an effective date earlier than December 15, 1993 for service connection for PTSD based on CUE.

As discussed above, the September 2006 rating decision was appealed to the Board and subsequently subsumed by the October 2008 Board decision, which denied an effective date earlier than December 15, 1993 for service connection for PTSD and related service-connected psychiatric disorders.  See Hazan, 10 Vet. App. 511 (where RO decision was appealed and subsumed in the Board's final decision, an effective date cannot be assigned prior to the date of the Board decision); Smith, 
35 F.3d 1516; Mykles, 7 Vet. App. 372; Olson, 5 Vet. App. 430 (when a determination of the AOJ is affirmed by the Board, the determination is subsumed by the final appellate decision); see also VAOPGCPREC 14-95.  As the September 20, 2006 DRO rating decision, which adjudicated the question of CUE in the March 14, 2003 RO rating decision, was subsumed by the October 1, 2008 Board decision, there is no RO decision on which the Board can determine the presence of CUE, and there is no error of fact or law for the Board to decide regarding CUE in a rating decision.  38 U.S.C.A. § 7104.

Res Judicata

In Russell v. Principi, 3 Vet. App. 310, 315 (1992), the Court stated: 

E. Finality of Decisions under 38 C.F.R. § 3.105(a): One final cautionary note:  our imprimatur on the remedy created by the Secretary as to "clear and unmistakable error" does not mean that the same issue may be endlessly reviewed.  Contrary to one theory advanced in oral argument, there is finality in veterans' benefits jurisprudence.  The reopening of a finally denied claim upon the submission of "new and material" evidence and the revision of a previous determination pursuant to 38 C.F.R. § 3.105(a) are permitted only in narrow and carefully limited circumstances.  Once there is a final decision on the issue of "clear and unmistakable error" because the AOJ decision was not timely appealed, or because a BVA decision not to revise or amend was not appealed to this Court, or because this Court has rendered a decision on the issue in that particular case, that particular claim of "clear and mistakable error" may not be raised again.  See 38 U.S.C. § 7105(b), (c) (NOD must be filed within one year from the date of mailing of the notice of the initial review or determination, otherwise the action or determination becomes final); 38 U.S.C. § 7252; 38 U.S.C. § 7266.  It is res judicata.  38 U.S.C. § 7104(b) (formerly § 4004(b)).

As reiterated by the Court in Link v. West, 12 Vet. App. 39, 44 (1998) (citing Russell, 3 Vet. App. at 315), "under the principle of res judicata, '[o]nce there is a final decision on the issue of [CUE] . . . that particular claim of [CUE] may not be raised again."  In Link the appellant had previously argued that a September 1963 rating decision denying service connection for retinitis pigmentosa was clearly and unmistakably erroneous in both interpretation of the laws and regulations and interpretations of the evidence of record.  In a December 1990 decision, the Board determined that the 1963 RO decision did not contain CUE.  Subsequent to that Board decision, the appellant filed another CUE claim as to the 1963 RO decision.  Citing to Russell, the Link Court found that "the claim of CUE now raised by the appellant was previously adjudicated by the Board in its December 1990 reconsideration decision.  Under the principles of res judicata, the appellant cannot again raise that claim of CUE."

Per the above discussion, in a June 26, 2015 memorandum decision, the Court affirmed the August 2014 Board decision finding that there was no CUE in the October 1, 2008 Board decision to deny an effective date earlier than December 15, 1993 for the service-connected PTSD.  The affirmed August 2014 Board decision specifically addressed the assertion of failure to properly apply 38 C.F.R. § 3.156(c); therefore, the August 13, 2014 final Board decision, which addressed the question of CUE in the initial rating assigned for the service-connected PTSD with panic disorder due to a failure to apply 38 C.F.R. § 3.156(c), is res judicata to the question of CUE due to a failure to apply 38 C.F.R. § 3.156(c).  38 U.S.C.A. § 7104.  The net effect is a final October 1, 2008 Board decision denying an effective date earlier than December 15, 1993 for PTSD with panic disorder, and a final August 2014 Board decision addressing the assertion of failure to properly apply 38 C.F.R. § 3.156(c).  Any subsequent attempts at claiming CUE, and any subsequent adjudication of the question of CUE in the initial rating assigned for the service-connected PTSD with panic disorder due to a failure to apply 38 C.F.R. § 3.156(c), is constrained by the principles of finality and res judicata.  The Board finds that in this case the assertion of CUE regarding the effective date assigned in the March 14, 2003 rating decision of the RO in Portland, Oregon, for PTSD with panic disorder on the basis of a failure to apply 38 C.F.R. § 3.156(c) is not a legally valid claim, and is void ab initio.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

Denial or Dismissal

As the Board has found that there remains no CUE claim, and no error of fact or law to decide, regarding CUE in the effective date assigned in the March 14, 2003 rating decision of the RO in Portland, Oregon, for PTSD with panic disorder, 

including based on an asserted failure to apply 38 C.F.R. § 3.156(c), the Board must consider whether denial or dismissal of the RO CUE motion is the appropriate remedy.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(3).  In cases where the Board finds that a claim has no legal merit, the Board does not reach the true merits of the underlying claim, and the Court has indicated that the remedy is to either deny or dismiss (terminate) the claim/appeal.  See Sabonis, 
6 Vet. App. at 430 ("where the law and not the evidence is dispositive, the claim should be denied or the appeal to the BVA terminated because of the absence of legal merit or the lack of entitlement under the law").  In Gibson v. Peake, 22 Vet. App. 11, 20 (2007), a case in which the appeal arose from a RO finding of an untimely filed substantive appeal, the only suggested remedy by the Court was dismissal by the Board. 

In this case, the March 14, 2003 rating decision on which the Veteran has asserted CUE due to the failure of the RO to consider 38 C.F.R. § 3.156(c) when it assigned an initial effective date was subsumed by a final October 1, 2008 Board decision.  In a June 26, 2015 memorandum decision, the Court upheld the Board's August 2014 finding that there was no CUE in the October 1, 2008 Board decision to deny an effective date earlier than December 15, 1993, alleged to have been based on a failure to properly apply 38 C.F.R. § 3.156(c).  As such, the Board is precluded by the principles of finality and res judicata from once again considering the very same 38 C.F.R. § 3.156(c) CUE question, so there remains no specific error of fact or law for the Board to consider.  For these reasons, the appeal for revision or 

reversal of the effective date assigned in the March 14, 2003 rating decision of the RO in Portland, Oregon, for PTSD with panic disorder is without legal merit, and must be dismissed (or denied).  See Sabonis at 430 (1994) (where the law is dispositive, the claim must be terminated due to a lack of legal merit).


ORDER

The issue of whether revision or reversal on the basis of CUE of the effective date assigned in the March 14, 2003 rating decision of the RO in Portland, Oregon, for PTSD with panic disorder is warranted, being without legal merit, is dismissed.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


